HOBSON, Justice.
The respondent, Alfred D. Bieley, of Miami, has petitioned this court for appellate review of the disciplinary judgment of the Board of Governors of the Florida Bar entered pursuant to Article XI of the Integration Rule of the Florida Bar, 31 F. S:A.
The Board of Governors and- the referee found the respondent guilty of serious professional misconduct because of his relationship with Alfred Sands, a layman who actively solicited clients for the respondent in return for the respondent’s promise and agreement to employ Mr. Sands as an investigator on the cases so referred. The conduct of the respondent was found to be in violation of Article XI of the Integration Rule of the Florida Bar, and Rule 27 [Canon 27] of Section I, as well as Rules 20 and 21 of Section II of the Code of Ethics governing the conduct of attorneys in Florida, 31 F.S.A.
By its judgment the Board of Governors suspended the respondent from the practice of law in Florida for a period of six months from the filing of its judgment with the Clerk of the Supreme Court and petitioned this court to assess costs in the amount of $493.40 against the respondent as a condition precedent to reinstatement. The record supports the findings of the Board pf Governors, which are hereby approved.
Further, we hereby approve and adopt that portion of the judgment of the Board of Governors ordering Alfred D. Bieley suspended from the practice of law in Florida for a period of six months and thereafter until he can show the Supreme Court and the Board of Governors of the Florida Bar that he is entitled to be reinstated in the practice of law under provisions of Article XI(i) of the Integration Rule of the Florida Bar. The suspension period for purposes of petition for reinstatement shall be calculated from December 30, 1959.
In view of the fact that this action has been pending for an inordinate length of time through no fault of the respondent, we hereby relieve the respondent from the-obligation of complying with that portion of the Board’s judgment ordering him to pay the costs of these proceedings. Until reinstated by order of this court, the respondent shall not directly or indirectly engage in the practice of law.
It is so ordered.
THOMAS, C. J., and TERRELL and THORNAL, JJ., concur.
DREW, J., concurs specially.